Citation Nr: 1440440	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  14-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of nonservice-connected pension benefits.


REPRESENTATION

The Veteran is represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, on behalf of the Regional Office in Buffalo, New York.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran's monthly expenses exceeded his monthly income by at least $1,155.33 throughout the pendency of this appeal, which has depleted his net worth by $29,599.79.

2.  The Veteran's life expectancy when he submitted his claim was 5.9 years; at the time of this decision his life expectancy is 5.3 years.

3.  There was no indication that the Veteran's assets could not be readily converted to cash or that doing so would be at a substantial sacrifice.

4.  The Veteran does not have dependents other than his spouse.

5.  Both the Veteran and his spouse have significant, ongoing medical expenses, to include in-home care.



CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1521, 1522, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.159, 3.271, 3.272, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal and, thus, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed.

Generally, nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement exists if, among other things, the veteran meets certain net worth and annual income requirements.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.271, 3.274.

The record reflects the Veteran meets the basic eligibility criteria for nonservice-connected pension benefits.  However, his claim was initially denied because it was determined that his net worth is in excess of that legally allowed for payment of those benefits.  The Veteran contends that VA calculated his net worth incorrectly.

In computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  

Additionally, the corpus of estate and net worth of a veteran is considered in a determination of whether or not payment of pension benefits is warranted.  38 C.F.R. §§ 3.274, 3.275.  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the veteran, except the veteran's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the veteran's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether some part of the veteran's estate should be consumed for his or her maintenance, consideration will be given to the amount of the veteran's income, together with the following factors:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; potential rate of depletion, including unusual medical expenses for the veteran and his or her dependents.  See 38 C.F.R. §§ 3.250(b)(2) (regarding who qualifies as a dependent), 3.272(g) (regarding exclusions from income).  The Board will now undertake this factor-based analysis.

The Board will first address the Veteran's income during the relevant period on appeal.  In so doing, the Veteran's and his spouse's income will be combined.  38 C.F.R. §§ 3.271, 3.272, 3.274.

Pursuant to the Veteran's claim, he submitted evidence demonstrating that his assets amounted to $83,583.00 ($45,696.00 in stocks, $23,697.00 in bonds, and $14,190.00 in back deposits).  He also submitted evidence demonstrating that his spouse has two pensions from which she receives monthly payments of $854.00.  The RO contacted the Social Security Administration (SSA) to determine the level of payments received by the Veteran and his spouse.  The Veteran filed his claim in October 2012, thus, the Board will consider the payments received by the Veteran and his spouse in and after that month.  The documentation received by the RO from SSA showed that the Veteran received $1,214.90 in both October 2012 and November 2012.  Effective in December 2012, the Veteran received $1,235.90 per month.  The response received by the RO from SSA showed that the Veteran's spouse was paid $1,447.90 in both October 2012 and November 2012.  Effective December 2012, she received monthly payments of $1,471.90.

In July 2013, the Veteran submitted updated income information.  This submission demonstrated that his spouse continued to receive monthly pension payments of $854.00.  However, the Veteran indicated that both he and his spouse were receiving smaller monthly payments from SSA.  Specifically, the Veteran was receiving $1,131.00 per month, while his spouse was receiving $1,367.00.

From October 2012 through November 2012, he and his spouse's monthly income totaled $3,516.80 ($1,214.90 + $1,447.90 + $854.00).  

From December 2012 to July 2013, their combined income was $3,561.80 ($1,235.90 + $1,471.90 + $854.00).

In and after July 2013, the Veteran's and his spouse's monthly income was $3,352.00 ($1,131.00 + $1,367.00 + $854.00).

The Board will now address the evidence of record as it pertains to the Veteran's and his spouse's monthly expenses.  The Veteran submitted evidence demonstrating that he and his spouse's monthly expenses totaled $4,717.13 throughout the pendency of this appeal.

Based on evidence demonstrating the Veteran's and his spouse's net worth and their monthly income and expenses, the following information can be extrapolated:

From October 2012 through November 2012, the Veteran's and his spouse's monthly expenses exceeded their monthly income by $1,200.33, for a total cost of $2,400.66 ($1,200.33 + $1,200.33).

From December 2012 to July 2013, the Veteran's and his spouse's monthly expenses exceeded their monthly income by $1,155.33, for a total cost of $8,087.31 ($1,155.33 x 7 months).

In and after July 2013, the Veteran's and his spouse's monthly income was exceeded by their monthly expenses by $1,365.13, for a total of $19,111.82 ($1,365.13 x 14 months).

Thus, with consideration of the expenses incurred by the Veteran since October 2012, his present net worth is $53,983.21 ($83,583.00 - ($2,400.66 + $8,087.31 + $19,111.82)).

With a current net worth of $53,983.21 and an ongoing monthly deficit of $1,365.13, the Veteran has a net worth that will sustain he and his spouse for 39.54 months ($53,983.21/$1,365.13) or 3.30 years (($53,983.21/$1,365.13)/12).  The cost of the Veteran's and his spouse's maintenance has depleted his net worth by $29,599.79 since October 2012.  In order words, the Veteran's net worth has already been reduced by 35.41 percent since submitting this claim.

The evidence of record does not establish which aspect(s) of the Veteran's net worth (stocks, bonds, and/or bank deposits) are being utilized for his and his spouse's maintenance.  Bank deposits are cash and, thus, no conversion to cash is required.  The record did not include any evidence showing that the Veteran's stocks and/or bonds could not be readily converted into cash or that doing so would be a substantial sacrifice.

The evidence of record demonstrated that the Veteran was born in February 1927.  Thus, at the time the Veteran filed the above-captioned claim (October 2012) he was 85 years old.  His life expectancy at that point was 5.9 years.  At present, the Veteran is 87 years old, which means his life expectancy is 5.3 years.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V., iii, Ch. 1, Section J, 72.a (Life Expectancy Table for Net Worth Determinations).

The Veteran does not contend, and the evidence of record does not otherwise establish, that the he has dependents beyond his spouse.

The Board recognizes that the Veteran is not expected to exhaust completely his net worth for the purpose of establishing entitlement to nonservice-connected pension benefits.  The evidence of record demonstrated that his net worth has been significantly depleted over the course of this appeal (by 35.41 percent).  Further, the Veteran's life expectancy (5.3 to 5.9) is at least 2 years longer than he can afford based on the rate of depletion of his net worth.  Moreover, the Veteran and his spouse have significant, ongoing medical expenses, including in-home care.  Accordingly, the Board concludes that the Veteran's net worth is not bar to receipt of VA pension benefits and has not been at any point throughout the pendency of this appeal.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.274, 3.275.

For these reasons, the Board finds that the Veteran is eligible for nonservice-connected pension benefits, and is entitled to the payment thereof.  Accordingly, the claim is granted.  


ORDER

Entitlement to payment of nonservice-connected pension benefits is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


